                                                                         11/27/2019


                    IN THE UNITED ST ATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                BUTTE DIVISION

 JANE DOE NO. I

                           Plaintiff,            No. CV 19-54-BU-SEH

 V.
                                                 ORDER
 MONTANA STATE UNIVERSITY,

                           Defendant.


      Defendant having filed its Unopposed Motion to Withdraw Motion to

Dismiss,'

      ORDERED:

      Defendant's Mot~ to Dismiss 2 is WITHDRAWN.

      DATED this      fl~   of November, 2019.



                                         4!.--,J:t!f:4'et7
                                          United States District Judge



      1
          Doc. 6.
      2
          Doc. 3.
